Title: John Adams to Abigail Adams, 31 January 1797
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 31. 1797
          
          I have recd yours of January 22d. I know not the reason you had not recd Letters for a Week— There has not been a Week since I arrived in Philadelphia that I have not written you twice or thrice
          I agree with you that Something must be done for my Mother to make her Condition comfortable and respectable. A Horse and Chaise must be at her Command and I like your other Plan very well if she approves it— But I believe She will never think of leaving my Brothers Family. If she should prefer Staying with him I will be at the Expence of the Wages and Board of a Maid or Woman to live in the House and be wholly under her Direction. If Mears will take our House, or if he does not, if Mrs Mears will take the Care of her and she is willing to go to Mrs Mears’s, I shall be willing. but I think she will prefer some Provision for her at my Brothers. I shall leave it to you & her to digest & determine the Plan and any Expence for her Comfort & respectability I will chearfully defrey.
          There are no public Letters from our sons later than the latter part of september
          An Embargo, which you say the Merchants talk of petitioning for, would not perhaps answer the End. It would give a shock to us which our People would impatiently bear and hurt the English so much more than the French, that perhaps they would persevere in their system as a Measure of Hostility against their Enemy.
          If you come to me at all, the earlier in the spring the better: for We must go to Quincy for the hot Months. The Plague has got into this Country and I will not remain here, nor shall you during the Season of it. But my Dearest Friend We must consult Œconomy in every Thing. The Prices of Things are so extravagantly high that We shall be driven to Extremities to live in any decent style. I must hire & maintain secretaries as well as servants and the purchase of Horses Carriage Furniture and the Rent of a House 2666 Dollars per 2/3 a year will Streighten Us and put Us to all manner of shifts. I have a great Mind to dismiss all Levees Drawing Rooms and Dinners at once. Dinners upon Washingtons Scale I will dismiss and only entertain a few select Friends. They shall have a Republican President in earnest.
          A Committee of senate have reported in favour of an Augmentation of salaries but I dont expect it will pass the House if it does the

Senate, and if it should what are 5000 Dollars. An Addition of Fifty thousand Dollars would not much more than restore the salary to its original Value, as Prices are thribled in most articles & doubled in all. In another Week or so The Point will be legally settled.
          I fear you will not persuade Mears to take our House and I know not who else to think of.—
          Alass my Poor Country! Divided in herself insulted by France, and very frequently by Englishmen even since the Govt have assumed an Appearance of Moderation. Witness the cruel tyrannical Treatment of Capt Diamond at st. Eustatia.
          The Fæderalists themselves are divided and crumbling to Pieces. Allmost all the ablist and best Men are discouraged and many of them retiring. And this has been brought about by Tom Paine prophecying Clergymen and French Finesse and Intrigue. But I must stop to assure / you of my tenderest & never failing / Affection
          
            J. A
          
        